                                                                                                                                                    JS-6
                                                           1 Jonathan P. LaCour, Esq. (SBN: 285098)
                                                             Lisa Noveck, Esq. (SBN: 316660)
                                                           2 EMPLOYEES FIRST LABOR LAW P.C.
                                                             225 S. Lake Ave., 3rd Floor
                                                           3
                                                             Pasadena, California 91101
                                                           4 Telephone: (310) 853-3461
                                                             Facsimile:     (949) 743-5442
                                                           5 Email:        jonathanl@pierrelacour.com
                                                                           lisan@pierrelacour.com
                                                           6

                                                           7 Attorneys for Plaintiff, JAMES JOHNSON

                                                           8

                                                           9

                                                          10                                    UNITED STATES DISTRICT COURT
                                                          11                                   CENTRAL DISTRICT OF CALIFORNIA
EMPLOYEES FIRST LABOR LAW




                                                          12
                            PASADENA, CALIFORNIA 91101
                             225 S LAKE AVE , 3RD FLOOR




                                                               JAMES JOHNSON, an individual,                          CASE NO.: CV 19-4455-GW-JCx
                                                          13
                                                                                                 Plaintiff,
                                                          14                                                          JUDGE: Hon. George H. Wu
                                                                        v.
                                                          15
                                                             SWIFT TRANSPORTATION, INC., an                           ORDER DISMISSING ACTION WITH
                                                          16 Arizona Corporation, and DOES 1 through                  PREJUDICE
                                                             20, inclusive,
                                                                                                                      [Filed Concurrently with Stipulation]
                                                          17
                                                                                       Defendants.
                                                          18                                                          Trial Date: April 28, 2020

                                                          19

                                                          20
                                                                        Good cause appearing, IT IS SO ORDERED:
                                                          21
                                                                        In consideration of the representations made by both parties, it is ordered that the above
                                                          22
                                                               referenced matter entitled Johnson v. Swift Transportation, Inc., Case No.: 2:19-cv-04455-GW-
                                                          23 JC, be dismissed with prejudice.

                                                          24            Dated: December 17, 2019
                                                          25                                                              __________________________________
                                                          26                                                              HON. GEORGE H. WU,
                                                                                                                          U.S. DISTRICT JUDGE
                                                          27

                                                          28
                                                               LEGAL:05742-0024/13394924.1                            1
                                                                                               [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                                                             JOHNSON V. SWIFT TRANSPORTATION, INC. ET AL.
